In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
No. 17-1876
ISAAC W. CAPPS,
                                                  Plaintiff-Appellant,

                                 v.

KEVIN DRAKE et al.,
                                               Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
          No. 14-cv-441 — Michael J. Reagan, Chief Judge &
                   Nancy J. Rosenstengel, Judge.
                      ____________________

       ARGUED APRIL 5, 2018 — DECIDED JUNE 29, 2018
                ____________________

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. Generally, the prevailing party in a
civil rights lawsuit is entitled to an award of attorney’s fees.
42 U.S.C. § 1988(b). It is reasonable, however, for the court to
award no fees to the prevailing party if the party received
only a technical, nominal, or de minimis damage award. In this
case, Isaac Capps was awarded substantial damages and thus
should have been awarded attorney’s fees. The judgment of
2                                                         No. 17-1876

the district court is reversed, and this case is remanded for a
determination of the amount to be awarded.
                       I.    BACKGROUND
    Isaac Capps sued six law enforcement officers for failure
to intervene in an unlawful search and for use of excessive
force, pursuant to 42 U.S.C. § 1983. The parties attempted to
negotiate a settlement before trial. First, the defendants of-
fered $47,500; Capps countered with $2 million. The defend-
ants then offered $200,000, which Capps again rejected and
demanded $3.5 million. Capps’s final settlement demand was
for $3.6 million, which the defendants rejected. The case went
to trial by a jury.
    Capps succeeded on eight of the ten claims he brought to
trial. He prevailed on his failure-to-intervene claims against
each defendant and on his excessive-force claims against two
of the defendants. At the end of the five-day trial, the jury
awarded Capps $22,000 in compensatory damages and
$10,092 in punitive damages.
    After trial, Capps filed a petition to recover attorney’s fees
pursuant to § 1988(b). The judge who presided over the trial
ordered the parties to appear before a magistrate judge for a
settlement conference regarding the fees. The conference
failed to resolve the issue. The trial judge then sua sponte “re-
ferred” the fee petition to another judge within the district,
Chief Judge Reagan. (R. 223.) No party objected to the referral.
At a hearing, Chief Judge Reagan explained that he was hear-
ing the motion because he has a special interest in attorney’s


      Capps’s original complaint includes twelve claims. Shortly before
trial, he dismissed the excessive force claims against two defendants.
No. 17-1876                                                      3

fees based on his work with the Illinois Attorney Registration
and Disciplinary Commission as well as other experiences.
Ultimately, Chief Judge Reagan denied the petition for fees,
and Capps appealed.
                       II.   ANALYSIS
   On appeal, Capps challenges the denial of his petition for
fees on two bases. First, he contends the district court lacked
the authority to refer his post-trial motion to another judge.
Second, he claims the court abused its discretion when it
awarded him no attorney’s fees.
   A. The district court had authority to transfer the motion.
     No statute or regulation permits a district court judge to
refer or transfer a contested post-trial motion to another
judge. Nor does any statute or regulation expressly prohibit
such referrals. But “the Federal Rules of Civil Procedure do
not completely describe and limit the power of the federal
courts.” G. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d
648, 651 (7th Cir. 1989). And “the mere absence of language in
the federal rules specifically authorizing or describing a par-
ticular judicial procedure should not, and does not, give rise
to a negative implication of prohibition.” Id. at 652. The court
has inherent power to “exercise procedural authority outside
the explicit language of the rules of civil procedure,” id. at 651,
including the “power to control the assignment and transfer
of cases,” United States v. Keane, 375 F. Supp. 1201, 1204 (N.D.
Ill. 1974), aff’d 522 F.2d 534 (7th Cir. 1975). See also Dietz v.
Bouldin, 136 S. Ct. 1885, 1891 (2016) (quoting Link v. Wabash R.
Co., 370 U.S. 626, 630-31 (1962)) (“Accordingly, this Court has
long recognized that a district court possesses inherent pow-
ers that are ‘governed not by rule or statute but by the control
4                                                    No. 17-1876

necessarily vested in courts to manage their own affairs so as
to achieve the orderly and expeditious disposition of cases.’”).
    The referral of a post-trial motion falls within this inherent
authority and so the referral of the motion for attorney’s fees
in this case was not beyond the district court’s authority. Still,
the district court must not abuse its discretion when exercis-
ing this authority. G. Heileman Brewing Co., 871 F.2d at 653; see
Dietz, 136 S. Ct. at 1892 (internal citation omitted) (quoting De-
gan v. United States, 517 U.S. 820, 823-24 (1996)) (“[T]he exer-
cise of an inherent power must be a ‘reasonable response to
the problems and needs’ confronting the court’s fair admin-
istration of justice … and cannot be contrary to any express
grant of or limitation on the district court’s power contained
in a rule or statute.”). There is no indication the court did so
here. Therefore, the district court properly exercised its au-
thority when referring the motion for attorney’s fees.
    That said, we do find the practice of referring post-trial
motions concerning, particularly where, as here, the judge to
whom the motion is referred has a stated interest in the sub-
ject matter of the motion. Judges in the district courts are
meant to be generalists. See Chi. Truck Drivers, Helpers & Ware-
house Workers Union (Indep.) Pension Fund v. CPC Logistics, Inc.,
698 F.3d 346, 350 (7th Cir. 2012). Moreover, the deference we
afford the district court’s decision to grant or deny attorney’s
fees is based on the notion that the judge deciding the motion
had tried the case and thus is more familiar with the complex-
ity of the litigation and how it was carried out. See Dobbs v.
DePuy Orthopedics, Inc., 842 F.3d 1045, 1050 (7th Cir. 2016);
Jaffee v. Redmond, 142 F.3d 409, 412 (7th Cir. 1998). That rea-
soning is undermined when the petition is transferred after
the trial. We caution the district courts against referring such
No. 17-1876                                                       5

motions regularly or without greater explanation of why the
referral is appropriate.
   B. The district court’s decision not to award any attorney’s fees
      was an abuse of discretion.
    In civil rights actions, like Capps’s, “the court, in its dis-
cretion, may allow the prevailing party, other than the United
States, a reasonable attorney’s fee.” 42 U.S.C. § 1988(b). We
review the district court’s decision to grant or deny fees for
abuse of discretion. Baker v. Lindgren, 856 F.3d 498, 503 (7th
Cir. 2017).
     The U.S. Supreme Court has clarified that even a party
who obtains only nominal damages is a prevailing party for
purposes of § 1988, but that it is reasonable for a court to re-
fuse to award fees if the prevailing party’s damages award is
“technical” or “de minimis.” Farrar v. Hobby, 506 U.S 103 (1992).
In Farrar v. Hobby, the Court upheld a district court’s decision
to award no attorney’s fees to a prevailing party who received
one dollar in nominal damages after seeking “17 million dol-
lars from six defendants” and “[a]fter 10 years of litigation
and two trips to the Court of Appeals.” Id. at 116 (O’Connor,
J., concurring).
    We have not limited the logic of Farrar to just cases in
which the plaintiff receives nominal damages. Aponte v. City
of Chicago, 728 F.3d 724, 728 (7th Cir. 2013). Instead, the district
court should follow Farrar “if the plaintiff was ‘aiming high
and fell short, [and] in the process inflict[ed] heavy costs on
his opponent and wast[ed] the time of the court.’” Id. (altera-
tions in original) (quoting Hyde v. Small, 123 F.3d 583, 585 (7th
Cir. 1997)). “[O]n the other hand,” the court should calculate
6                                                   No. 17-1876

a reasonable fee if “the case was simply a small claim and was
tried accordingly.” Id. (quoting Hyde, 123 F.3d at 585).
    In this litigation, Capps is clearly the prevailing party. He
obtained a judgment against each of the defendants and re-
ceived $22,000 in compensatory damages and $10,092 in pu-
nitive damages. Yet, the district court determined that this
was a case where the plaintiff “aim[ed] high and fell short.”
(R. 254 at 12 (quoting Aponte, 728 F.3d at 728).) We disagree.
    First, we doubt an award including punitive damages can
be considered technical or de minimis. Second, while $32,092
is considerably less than what Capps sought in pre-trial set-
tlement negotiations, the record demonstrates that a large
damage award was not Capps’s primary focus. Capps testi-
fied that it was more important to him to take the case to trial
and receive a verdict than to accept a large settlement without
the officers’ acknowledgment of responsibility, and he made
no specific monetary request to the jury, see Hyde, 123 F.3d at
585. The defendants never made a proper pre-trial offer of
judgment under Federal Rule of Civil Procedure 68, so none
of the settlement offers could have satisfied Capps’s primary
goal.
    In sum, Capps prevailed in his primary goal—to obtain a
judgment of liability—and was awarded a considerable sum,
including punitive damages. This is precisely the type of sit-
uation for which § 1988 was enacted. See Farrar, 506 U.S. at 122
(O’Connor, J., concurring) (noting that Section 1988 “is a tool
that ensures the vindication of important rights, even when
large sums of money are not at stake, by making attorney’s
fees available under a private attorney general theory”); see
also Hudson v. Michigan, 547 U.S. 586, 597 (2006) (describing
§ 1988 as an incentive for attorneys to prosecute cases that
No. 17-1876                                                     7

“would yield damages too small to justify the expense of liti-
gation”). The district court thus abused its discretion when it
denied Capps’s motion for attorney’s fees.
    We note that the district court based its decision largely on
the conduct of Capps’s attorney and the terms of her contract
with Capps, which the court found contrary to the Illinois
Rules of Professional Conduct. But this is not an action to en-
force the agreement between Capps and his attorney, and
§ 1988 awards the right to fees to the plaintiff, not his counsel.
See Evans v. Jeff D., 475 U.S. 717, 730 (1986). If the contract is
invalid, it should not be used as evidence of what the attor-
ney’s hourly fee should be, but it does not justify denying out-
right the petition for fees. See Edward T. Joyce & Assoc. P.C. v.
Prof’ls Direct Ins. Co., 816 F.3d 928, 933 (7th Cir. 2016) (“[T]he
power to issue sanctions for violation of the Rules of Profes-
sional Conduct belongs exclusively to the Illinois Supreme
Court.”). The district court also denied the petition because
Capps’s lawyer failed to reopen settlement negotiations. As
discussed above, no settlement offer included a proper offer
of judgment and it was Capps’s right to insist on taking his
case to trial. See Ill. R. Prof’l Conduct 1.2(a) (“A lawyer shall
abide by a client’s decision whether to settle a matter.”); see
also Goss Graphics Sys., Inc. v. DEV Indus., Inc., 267 F.3d 624,
627 (7th Cir. 2001) (explaining that the court cannot force a
party to settle); G. Heileman Brewing Co., 871 F.2d at 653
(same). So this too was an improper basis for denying Capps’s
petition.
    Chief Judge Reagan, anticipating that this court might find
the outright denial of Capps’s petition unwarranted, calcu-
lated an award that he deemed would be reasonable. But this
analysis suffered many of the same errors as his decision to
8                                                    No. 17-1876

deny the petition. Namely, the award included no fees for
work conducted after the settlement offer was rejected. As
discussed, Capps had a right to reject the settlement offer and
pursue a judgment against the defendants, a judgment he suc-
ceeded in obtaining at trial. Therefore, the district court is in-
structed to fully recalculate a reasonable fee award on re-
mand, including fees for work done on the trial, post-trial mo-
tions, and this appeal. The district court is free to consider
whether counsel’s proposed rate is reasonable and whether
her reported hours are accurate when calculating a reasonable
fee and adjusting the lodestar amount accordingly.
                    III.   CONCLUSION
    For the reasons above, we REVERSE the district court’s de-
cision. This case is REMANDED for a determination of the
amount of attorney’s fees, including those incurred at trial,
post-trial, and on appeal. If the court Judge Rosenstengel
should again decide that the motion should be referred to an-
other judge, she should specify her reasons for doing so.